                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


JULIAN OKEAYAINNEH                                :           CIVIL ACTION NO. 2:19-cv-0304
     REG. # 20515-112

VERSUS                                            :           JUDGE JAMES

R. MYERS                                          :           MAGISTRATE JUDGE KAY


                                           JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 7] of the Magistrate Judge

previously filed herein and after an independent review of the record, a de novo determination of

the issues, and consideration of the objections filed herein, and having determined that the findings

are correct under applicable law;

       IT IS ORDERED that the instant petition for writ of habeas corpus be DENIED and

DISMISSED WITHOUT PREJUDICE for lack of jurisdiction.

       THUS DONE AND SIGNED in Chambers this 25th day of April, 2019.
